UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6781



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


MELVIN ANTONIO BURL,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:99-cr-00176-RGD-1)


Submitted:     July 22, 2008                 Decided:   July 28, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Melvin Antonio Burl, Appellant Pro Se. James Ashford Metcalfe,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Melvin Antonio Burl appeals the district court’s order

denying his motion for a sentence reduction pursuant to 18 U.S.C.A.

§ 3582(c)(2) (West 2000 & Supp. 2008).   We have reviewed the record

and find no reversible error.     Accordingly, we affirm for the

reasons stated by the district court.    United States v. Burl, No.

2:99-cr-00176-RGD-1 (E.D. Va. filed Apr. 2, 2008, entered Apr. 3,

2008).   We deny Burl’s motion for appointment of counsel.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                           AFFIRMED




                              - 2 -